 HOWARD UNIVERSITYHoward UniversityandAllied International Union ofSecurityGuards and Special Police,Petitioner.Case 5-RC-9363June 7, 1976DECISIONAND DIRECTION OF ELECTIONInHoward University,211 NLRB 247 (1974), a ma-jority of the Board-then Chairman Miller, formerMember Kennedy, and Member Jenkins, with Mem-bers Fanning and Penello dissenting-declined to as-sert jurisdiction over Howard University In relianceon the above-mentioned case, the Regional Directordismissed the petition filed herein A request for re-view was then filed by Petitioner, and inHowardUniversity, 221NLRB 727 (1975), a majority of theBoard issued a Ruling on Administrative Action-Chairman Murphy joined Members Fanning and Pe-nello who adhered to their earlier dissent, MemberJenkins dissented-and directed that the jurisdic-tional issue be reconsidered Accordingly, the Boarddirected that the petition be reinstated, remanded thecase to the Regional Director for a hearing, and or-dered the case transferred to the Board for a decisionupon conclusion of the hearingThereafter, on January 5 and 21, 1976, a hearingwas held before Hearing Officer H Q AndersonFollowing the hearing and pursuant to the Board'sdirection, the above-entitled matter was transferredby the Regional Director for Region 5 to the Nation-al Labor Relations Board for a decision Thereafter,the Petitioner filed a briefThe Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error The rulings are hereby af-firmedUpon the entire record in this proceeding, includ-ing the brief filed by Petitioner, the Board finds1The record reveals that the Employer is a pri-vate self-governing University located in the Districtof Columbia The University operates under a char-ter granted by the Federal Government in 1867, hasgross revenues exceeding $100 million, makes pur-chases exceeding $50,000 from outside of the Districtof Columbia, and makes sales of books and the likein excess of $50,000 outside of the District of Colum-biaAccordingly, we find that the Employer is en-gaged in interstate commerce within the meaning ofthe Act IInHoward University, supra,the Board considerediThe Employer clearlymeets the jurisdictional standardsapplicable toprivate colleges and universities as set forth in Sec 103 1 of the Board sRules and Regulations,Series 8,as amended See alsoCornellUniversity,183 NLRB 329 (1970)385essentially the same record and facts as presentedherein and declined to assert jurisdiction The major-ity of the Board was of the view that because of the"unique relationship" between Howard Universityand the Federal Government, the Board should de-cline to assert jurisdiction over that institution Intheirdissent,Members Fanning and Penello ex-pressed the view that the relationship between How-ard University and the Federal Government was in-sufficient to cause the Board to withhold theassertion of jurisdiction In the instant case, Mem-bers Fanning and Penello have carefully examinedthe record and are still of the view that jurisdictionshould be asserted for the reasons expressed in theirearlierdissentChairmanMurphy and MemberWalther, who have been appointed to the Boardsince the issuance of the earlier decision, have nowconsidered the issue and are in full agreement withthe views of Members Fanning and Penello 2As pointed out more fully in the earlier Fanning-Penello dissent,3 Board policy is to assert jurisdictionover private colleges and universities whose opera-tions have a substantial effect on commerce[A]ssertion of jurisdiction is required over thoseprivate colleges and universities whose opera-tions have a substantial effect on commerce toinsure the orderly, effective, and uniform appli-cation of the national labor policy 4InTemple University,194 NLRB 1160 (1972), howev-er, a majority of the Board, acknowledging that theuniversity in that case satisfied the established crite-ria for assertion of the Board's jurisdiction, found a"unique relationship" between the university and theCommonwealth of Pennsylvania and concluded thatunder the "special circumstances" of that case itwould not effectuate the purposes of the Act to assertjurisdiction 5In the earlierHowarddecision, the Board majority,citingTempleas authority, found a "unique relation-ship" between the Federal Government and the Uni-versity and declined to assert jurisdiction The facts,however, reveal that the relationship between How-ard University and the Federal Government differsgreatly from the relationship between the Common-2Contrary to the suggestion in the dissenting opinion of Member Jenkins,the action of reconsideration after a change in Board composition is notnovel See, e g,International Hod Carriers Building and Common LaborersUnion of America, Local 840, AFL-CIO (C A Blame Construction Compa-ny)135NLRB 1153 (1962)and International Hod Carriers Building andCommon Laborers' of America, Local No 41, AFL-CIO (Calumet Contractors Association)133 NLRB 512 (1961)3 SeeHoward University,211 NLRB 247, 2484Howard Universitydissenting opinion,supraat 249, citingCornell Umversity supraat 3345Member Fanning would have asserted jurisdiction inTempleand dissented in that case He would assert jurisdiction over the Employer for thereasons stated in this opinion and the dissenting opinion in the earlierHowanddecision224 NLRB No 44 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDwealth of Pennsylvania and Temple University InTemple,the Board found thatpursuantto a statestatuteTemple University had become a quasi-publicinstitution providing low cost higher education toresidentsof the Commonwealth and had been for-mally designated an "instrumentality" of the Com-monwealth Further, the Commonwealth owned andpaid for a significant portion of the building andland composing the university's physical plant, one-third of the board of trustees were appointed byelectedofficials, and the Commonwealth played asubstantial if not controlling part in the university'sfinancial affairs and maintained a concomitant con-trol over its activities In addition, as an "instrumen-tality" of the Commonwealth, Temple was a publicemployer within Pennsylvania's Public EmployeesRelations ActIn the instant case, the facts reveal that Howard isnot a public university or an instrumentality of theFederal Government, but is a private university TheUniversity's physical plant is not owned by the Fed-eralGovernment, and the Federal Government hasno control over the appointment of members of theboard of trustees Aside from the receipt of some fi-nancial aid andsome measure ofgovernmental pol-icing of the expenditure of funds, none of the factswhich made Temple's relationship with the Com-monwealth "unique" are present here There is noevidencethat Howard has been required to cede itsadministrative independence to the public entity onwhich it relies for support, and there is no evidencethat it has done so In fact the record reveals thatsince1973 the University has been permitted to ar-rangeand supervise its own construction contractsand is no longer required to go through the GeneralServices Administration for such contracts In addi-tion, the University is free to obtain supplies, goods,and equipment at its own discretion and is only re-quired to comply with General Services Administra-tion bidding procedures if it uses the services of thatagency The only real relationship of the FederalGovernment to the University is limited to the actualbudgetary process through which the Governmentprovidesapproximately60percentoftheUniversity's income There is, of course, no govern-mental involvement whatsoever with regard to theUniversity's allocation and spending of its privatefundsWith regard to personnel and labor relations, theFederal Government does not and cannot tell theUniversity whom to hire or fire,doesnot in any waysetwagesor working conditions, or impose any re-strictionson collective bargaining 6 There are no spe-6The University does have a policy of maintaining a comparability incificrestrictionsof any sort with regard to theUniversity's personnel and labor policies' In fact,the record reveals that the University has voluntarilyrecognized a number of labor organizations as collec-tive-bargaining representatives of its employees andin due course has negotiated a number of collective-bargaining agreements There is no indication what-soever that the relationship between the Universityand the Federal Government has interfered with thatcollective bargaining or has entailed the involvementof Federal agencies 8The record in the instant case as in the earlier deci-sion establishes,inter alga,that the University retainsitsadministrative independence, its employees arenot public employees,' and itisnotspecifically re-stricted in any way in regard to its personnel or laborrelations policies In short, the relationship betweenHoward University and the Federal Governmentdoes not interfere with the institution's control overits labor relations and does not act to negate the ben-efitsof collective bargaining as recognized by theAct 10 In these circumstances, we believe it will effec-tuate the policies of the Act for us to assert jurisdic-tion over the University, and therefore we do so2The Petitioner is a labor organization within themeaning of the Act, and in conformance with Sec-tion 9(b)(3) of the Act has sought a unit exclusivelyof guards, accepts into membership only guards andsecurity employees, and is not affiliated with anyother labor organization that admits to membershipemployees other than guards3A question affecting commerce exists concern-ing the representation of employees of the Employerwages and benefits between its nonfaculty employees and similar employeesemployed by the Federal Government Such a policy is voluntary and issimilar to the practice of any private employer that tracks an industry leaderin order to remain competitive in the labor market Moreover,an officer ofthe University testified at the hearing that in a time of financial adversity itis"highly possible" that Howard would depart from its past practice ofmaintainingcomparability with the Government'A number of employees at Freedmen's Hospital who were formerlyFederal employees are, however by statute, entitled to a continuation ofcertain benefitsS In the earlierHowarddecision,the majority declined to assert jurisdic-tion in part because the "unique relationship"with the Federal Governmentwould interfere with the collective-bargaining process and would entail theinvolvement of Federal agencies9 Since the employees are not public employees, they do not come undera Federal or District of Columbia public employees relations arrangement,statutory or otherwise If the Board withheld its jurisdiction(the Board hasassumed plenary jurisdiction over private sector labor relations in the Dis-trict of Columbia),these employees would be in a no-man's land without anavenue of redress, a result manifestly contrary to the thrust of Sec 14(c) ofthe Act10 In the earlierHoward Universitydecision, the majority declined to as-sert jurisdiction because in its view the Federal Government's contributionof a substantial proportion of the University's budget created a "uniquerelationship"However inCornell University,we change our policy regard-ing the assertions of jurisdiction of private universities pointing out, interalia,that increased Federal financial involvement was a significant factorfavoring assertion,supraat 332-333We believe theCornellapproach iscorrect HOWARD UNIVERSITYwithin the meaning of Section 9(c)(1) and Section2(6) and (7) of the Act4 In view of the above, we find the following em-ployees of the Employer constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the ActAll security officers, including sergeants, investi-gators, assistant training officers, assistant traf-ficand parking specialists, salaried buildingmonitors, employed by the Employer in Wash-ington, D C , but excluding all office clerical em-ployees, hourly paid building monitors, buildingmonitors paid by grant funds, parking lot moni-tors, chauffeurs, traffic and parking specialists,supervisors as defined in the Act 11[Direction of Election omitted from publication ] 12MEMBER JENKINS, dissentingIn June 1974, this Board considered and decidedthe identical issue 13 which is raised before us today,namely, whether it would be appropriate for us toassert jurisdiction over Howard University in view ofthe special relationship that exists between it and theii Subsequent to the issuance of the Ruling on Administrative Action,Howard University221NLRB 727 (1975), Petitioner and the Universityentered into an agreement for consent election Because of the earlierHowanddecision declining to assert jurisdiction over the University, the Boardrefused to approve the consent agreement and directed that a hearing beheldAt thehearing, Petitioner amended the petition to conform to thestipulated unit contained in the agreement for consent election and alsoentered evidence as to the appropriateness of that unit The University,though properly served with notice of the hearing, did not appear or pro-duce any evidence It filed no brief with the Board following the close of thehearing and did not contest the assertion of jurisdiction or the appropriateness of the unitiz[Excelsiorfn omitted from publication ]i3Howard University,211 NLRB 247 (1974)387Federal Government In the earlier proceeding, aftercarefully weighing all the factsand arguments, wefound that Howard University has a unique relation-shipwith the Federal Government which is notshared by any other university or college in the coun-tryAccordingly, in recognition of the FederalGovernment's deep involvement in and commitmenttoHoward University, we deemed it inappropriatefor us to assert jurisdiction over this Employer Now,less than 2 years later, my colleagues are reachingprecisely the opposite conclusion on record factswhich they candidly admit are essentially the same asthe ones previously before usWhat has changed isnot the relationship between Howard University andthe Federal Government, but the composition of themembership of this BoardWhile it is appropriate for the Board to change itsviews as new circumstancesarise,or as it gains in-sight into the ramificationsof issues,or even as itsmembership shifts gradually through the appoint-ment and confirmation process, I think the reversalhere does a disservice to the Board and to those af-fected by our decisions The line between those insti-tutions which are wholly or largely intertwined withthe Federal or State Government and those whichare not is a shadowy one, difficult to draw at best Toreverse our course in the absence of additionalknowledge or experience in this area can only be un-settling to those who rely on our decisions, and up-settingto actions they may have taken in that reli-anceThe result will be to stimulate the testing ofnumerous issues with each change in membership ofthe Board, a prospect pleasing to no oneIwould adhere to our earlier decision and dismissthe petition filed herein